 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    James Wade Arnold,                               No. CV-16-01839-PHX-SMM
                                                       No. CR-97-0176-PHX-SMM
10                  Petitioner,
                                                       ORDER
11    v.
12    United States of America,
13                  Respondent.
14
15          Before the Court is Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence
16   Under 28 U.S.C. § 2255; or, in the Alternative, Petition for a Writ of Habeas Corpus
17   Pursuant to 28 U.S.C. § 2241. (Doc. 1.) The matter was referred to Magistrate Judge
18   Deborah M. Fine for a Report and Recommendation, who filed a Report and
19   Recommendation with the Court recommending that Petitioner’s petition be denied and
20   dismissed with prejudice. (Docs. 26; 41 at 12.) The Magistrate Judge further recommended
21   that the Court issue a Certificate of Appealability. (Doc. 41 at 12.) Petitioner filed
22   Objections to the Report and Recommendation (Doc. 42), Respondent filed a Response to
23   Petitioner’s Objections (Doc. 43), and Petitioner filed Supplemental Authority in support
24   of his Objections (Doc. 44). After considering the Report and Recommendation and
25   Petitioner’s Objection thereto, the Court now issues the following ruling.
26   I.     BACKGROUND
27          Petitioner does not object to the Report and Recommendation’s recitation of facts,
28   and therefore the Court adopts it summarily. In 1998, Petitioner was convicted of two
 1   counts of bank robbery in violation of 18 U.S.C. § 2113(a) and two counts of using a
 2   firearm during a crime of violence (bank robbery) in violation of 18 U.S.C. § 924(c). (Doc.
 3   41 at 2.) Petitioner was sentenced to a mandatory life sentence pursuant to 18 U.S.C.
 4   § 3559(c) and a mandatory consecutive 25-year sentence pursuant to § 924(c), and
 5   Petitioner was designated a career offender under § 4B1.1 of the United States Sentencing
 6   Guidelines (“U.S.S.G.”). (Id.) Petitioner filed an appeal, arguing that the Court committed
 7   error on evidentiary grounds. (Id.) However, the Ninth Circuit affirmed this Court’s
 8   decision. (Id.)
 9          Petitioner argues that he is entitled to resentencing relief because the residual
10   clauses of § 3559(c)(2)(F)(ii), § 924(c)(3)(B), and § 4B1.2(a) are unconstitutionally vague
11   in light of Johnson v. United States, 135 S. Ct. 2551 (2015) (“Johnson II”). (Id.) Petitioner
12   further contends that his petition is timely pursuant to 28 U.S.C. § 2255(f)(3) because
13   Johnson II applies retroactively to cases on collateral review and Petitioner filed his petition
14   within one year of the Johnson II decision. (Id.)
15   II.    STANDARD OF REVIEW
16          When reviewing a Magistrate Judge’s Report and Recommendation, this Court
17   “shall make a de novo determination of those portions of the report…to which objection is
18   made,” and “may accept, reject, or modify, in whole or in part, the findings or
19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); see also
20   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991) (citing Britt v. Simi Valley Unified
21   Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983)).
22          Rule 72(b)(3) of the Federal Rules of Civil Procedure requires a district judge to
23   review de novo those portions of the Report and Recommendation that have been “properly
24   objected to.” Fed. R. Civ. P. 72(b)(3) (emphasis added). A proper objection requires
25   “specific written objections to the proposed findings and recommendations.” Fed. R. Civ.
26   P. 72(b)(2) (emphasis added). The Court will not review generalized objections, nor
27   undertake a global reevaluation of the merits of Petitioner’s grounds for relief. Warling v.
28   Ryan, No. CV 12-01396-PHX-DGC(SPL), 2013 WL 5276367, at *2 (D. Ariz. Sept. 19,


                                                  -2-
 1   2013) (citation omitted).
 2   III.   DISCUSSION
 3          The Magistrate Judge recommended that Petitioner’s petition be denied as untimely
 4   “because the Supreme Court has not recognized that [Johnson II] extends to the residual
 5   clauses of 18 U.S.C. § 924(c), U.S.S.G. § 4B1.1, or 18 U.S.C. § 3559(c)(2)(F)(ii).” (Doc.
 6   41 at 4, 8 (citing United States v. Blackstone, 903 F.3d 1020, 1026 (9th Cir. 2018)).) In
 7   addition, the Magistrate Judge found that, because Petitioner did not establish actual
 8   innocence, he is not entitled to have his § 3559(c) claim heard on the merits pursuant to
 9   § 2255(f)(3). (Id. at 11.) Petitioner raises two objections.
10          First, Petitioner argues that Blackstone does not render his petition untimely because
11   the unconstitutionality of § 924(c)(3)(B), § 4B1.2(a)(2), and § 3559(c)(2)(F)(ii) is a
12   “straightforward application” of Johnson II.1 (Doc. 42 at 2-3.) The Court disagrees.
13   Because the Supreme Court has not yet recognized the right that Petitioner seeks to assert
14   – namely, that the residual clauses of § 924(c)(3)(B), § 4B1.2(a)(2), and § 3559(c)(2)(F)(ii)
15   are void for vagueness – the Court agrees with the Magistrate Judge’s finding that
16   Petitioner’s petition is untimely. See Blackstone, 930 F.3d at 1025-26.
17          Next, Petitioner argues that, even if his petition is untimely, he is entitled to have
18   his petition heard on the merits because he is actually innocent of the § 3559(c) conviction.
19   (Doc. 42 at 3-8 (citing McQuiggin v. Perkins, 133 S. Ct. 1924, 1932 (2013)).) Specifically,
20   Petitioner states that, because Johnson II rendered § 3559(c)(2)(F)(ii)’s residual clause void
21   for vagueness and because his second-degree murder conviction does not constitute a
22   “serious violent felony” under either the enumerated offenses or the elements clause of
23   § 3559(c), Petitioner is actually innocent of the § 3559(c) conviction. (Id.) The Court
24   disagrees. First, the Court agrees with the Magistrate Judge that Petitioner’s argument is
25   not based on a claim of factual innocence because “‘[a]ctual innocence’ means factual
26          1
             Petitioner cites “Ortega v. United States, No. 2:10-cr-00825-R, Doc. 311 at 3 (C.D.
     Cal. Jan. 30, 2019)” for the assertion that, “‘the mere fact that the Supreme Court has not
27   contemplated whether § [3559(c)’s] Residual Clause is unconstitutionally vague does not
     prevent this Court from doing so.’” (Doc. 42 at 4 (alteration in original).) After a detailed
28   search, the Court was unable to locate this case. Moreover, the Court disagrees with
     Petitioner’s assertion as it is inconsistent with Blackstone.

                                                  -3-
 1   innocence, not mere legal insufficiency.” See Bousley v. United States, 523 U.S. 614, 623
 2   (1998). Thus, Petitioner’s argument does not establish actual innocence. In addition,
 3   Petitioner’s argument is inconsistent with the reasoning in Blackstone. Because
 4   Petitioner’s argument cannot be separated from Blackstone’s holding, the Court finds that
 5   Petitioner has failed to establish that he is actually innocent of the § 3559(c) conviction.
 6   See United States v. Johnson, No. CR 11-140-BLG-SPW-01, CV 16-077-BLG-SPW, 2018
 7   WL 5619662, at *1 (D. Mont. Oct. 29, 2018). Therefore, the Court agrees with the
 8   Magistrate Judge that Petitioner is not entitled to have his claim heard on the merits.
 9   IV.    CERTIFICATE OF APPEALABILITY
10          The Magistrate Judge recommended that the Court issue a Certificate of
11   Appealability, stating that the Blackstone opinion is not yet final because the docket
12   “indicates that on January 22, 2019, Appellant Blackstone filed a Motion to Stay Mandate
13   pending filing of a petition for writ of certiorari in the United States Supreme Court.” (Doc.
14   41 at 11.)
15          The standard for the Court to issue a Certificate of Appealability is whether the
16   applicant has “made a substantial showing of the denial of a constitutional right.” 28 U.S.C.
17   § 2253(c)(2). “Where a district court has rejected the constitutional claims on the merits,
18   the showing required to satisfy § 2253(c) is straightforward: The petitioner must
19   demonstrate that reasonable jurists would find the district court’s assessment of the
20   constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
21   “When the district court denies a habeas petition on procedural grounds without reaching
22   the prisoner’s underlying constitutional claim, a [Certificate of Appealability] should issue
23   when the prisoner shows, at least, that jurists of reason would find it debatable whether the
24   petition states a valid claim of the denial of a constitutional right and that jurists of reason
25   would find it debatable whether the district court was correct in its procedural ruling.” Id.
26   Because the time to file a writ of certiorari in Blackstone has not yet passed, and therefore
27   the decision is not final, the Court concludes that a Certificate of Appealability should issue
28   as the resolution of this petition may be debatable amongst reasonable jurists.


                                                  -4-
 1   V.    CONCLUSION
 2         Based on the foregoing,
 3         IT IS HEREBY ORDERED adopting the Report and Recommendation of
 4   Magistrate Judge Deborah M. Fine. (Doc. 41.)
 5         IT IS FURTHER ORDERED denying and dismissing with prejudice
 6   Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. § 2255; or,
 7   in the Alternative, Petition for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241.
 8   (Doc. 1 in CV-16-1839-PHX-SMM (DMF) and Doc. 114 in CR-97-0176-PHX-SMM.)
 9   The Clerk shall terminate this action accordingly.
10         IT IS FURTHER ORDERED that a Certificate of Appealability is granted on the
11   issue of whether Petitioner’s 28 U.S.C. § 2255 motion is time barred pursuant to United
12   States v. Blackstone, 903 F.3d 1020 (9th Cir. 2018).
13         Dated this 25th day of March, 2019.
14
15
16                                                    Honorable Stephen M. McNamee
17                                                    Senior United States District Judge

18
19
20
21
22
23
24
25
26
27
28


                                                -5-
